
	

114 HRES 506 IH: Expressing the sense of the House of Representatives in support of considering legislation that would reinforce the goals of the working families agenda.
U.S. House of Representatives
2015-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 506
		IN THE HOUSE OF REPRESENTATIVES
		
			October 29, 2015
			Mr. Scott of Virginia (for himself, Ms. DeLauro, Ms. Edwards, Ms. Linda T. Sánchez of California, Ms. Judy Chu of California, Mr. Ellison, Mr. Grijalva, Ms. Frankel of Florida, Ms. Matsui, Ms. Wilson of Florida, Mr. Nadler, Mr. Cicilline, Mr. Pocan, Mr. Polis, Ms. Clark of Massachusetts, Ms. Bonamici, Mr. Courtney, Mrs. Davis of California, Mr. DeSaulnier, Ms. Fudge, Mr. Hinojosa, Mr. Jeffries, Mr. Sablan, Mr. Takano, Mr. Beyer, Mr. Gutiérrez, Mrs. Watson Coleman, Ms. Lee, Mrs. Kirkpatrick, Mr. Grayson, Ms. Kaptur, Mr. McDermott, Ms. Schakowsky, Ms. Norton, Ms. Jackson Lee, Mr. Meeks, Mr. Delaney, Mr. Tonko, Mrs. Bustos, Mr. Carson of Indiana, Ms. Castor of Florida, Mr. Danny K. Davis of Illinois, Ms. Slaughter, Mr. Payne, Ms. Clarke of New York, Mr. Honda, Mr. Fattah, Mrs. Lawrence, Mr. Langevin, Mrs. Carolyn B. Maloney of New York, Ms. Tsongas, Mr. Moulton, Mr. Deutch, Ms. Brown of Florida, Ms. Loretta Sanchez of California, Ms. Hahn, Ms. Sewell of Alabama, Mr. Brady of Pennsylvania, Mr. Takai, Mr. Quigley, Mr. McGovern, Ms. Adams, Ms. McCollum, Mr. Gene Green of Texas, Mr. Lewis, Mr. Garamendi, Mr. Cárdenas, Mr. Huffman, Mr. Serrano, Mrs. Napolitano, Mr. Cohen, Ms. Roybal-Allard, Mr. Pascrell, Mr. Van Hollen, Mr. Hastings, Mr. Brendan F. Boyle of Pennsylvania, Mr. Cummings, Mr. Pallone, Mr. Ryan of Ohio, Ms. Meng, Ms. Eddie Bernice Johnson of Texas, Mr. Conyers, Mr. Sires, Mr. Cleaver, Mr. Smith of Washington, Mr. Veasey, Ms. Pingree, Mr. Bishop of Georgia, Mr. Richmond, Mr. Blumenauer, Mr. Al Green of Texas, Mr. Kilmer, Mrs. Dingell, Mr. Castro of Texas, Ms. Kelly of Illinois, Mr. Engel, Mr. Ted Lieu of California, Mr. Kildee, Mr. Rangel, Ms. Duckworth, Miss Rice of New York, Mr. Price of North Carolina, Mr. Clay, Mr. Larsen of Washington, Mr. Farr, Ms. Wasserman Schultz, Mrs. Capps, Mr. Higgins, Mrs. Beatty, and Mr. Norcross) submitted the following resolution; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Ways and Means, House Administration, Oversight and Government Reform, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of Representatives in support of considering legislation that
			 would reinforce the goals of the working families agenda.
	
	
 Whereas too many Americans are struggling to make ends meet and Congress has the power to enact responsible policies that would boost wages so hardworking Americans can live a better life;
 Whereas full-time, year-round work at the minimum wage leaves a family of 3 below the Federal poverty line;
 Whereas the buying power of the minimum wage erodes over time—and in 2014, the Federal minimum wage of $7.25 was worth nearly 10 percent less than when it was last raised in 2009, after adjusting for inflation;
 Whereas raising the minimum wage to $12 by 2020 would directly or indirectly lift wages for 35,100,000 workers—more than 1 in 4 United States workers—89 percent of whom are over the age of 20;
 Whereas a 2000 study commissioned by the Department of Labor found that up to 30 percent of firms misclassify their employees as independent contractors;
 Whereas misclassified workers are excluded from employer-provided health and pension plans, denied the right to unionize, and deprived of overtime, minimum wage, employment discrimination, and health and safety protections that are guaranteed to employees;
 Whereas employers who misclassify their workers fail to pay required payroll taxes, thereby shifting unemployment taxes and workers’ compensation premiums onto law-abiding businesses;
 Whereas nonunion workers earn, on average, $207 less per week than unionized workers and workers who do not belong to a union are far less likely to have access to paid sick leave, fair scheduling, paid medical and retirement benefits, life insurance, and paid holidays as their union counterparts;
 Whereas an analysis of illegal employer conduct during union organizing campaigns found that 47 percent of employers threaten cuts in benefits or wages if their employees join the union, 57 percent threaten to close the facility, and 34 percent fire at least one employee in retaliation for organizing but the penalties for employer interference with organizing are only nominal;
 Whereas strengthening protections for organizing will allow workers to collectively bargain for higher wages and better working conditions;
 Whereas workplace policies make it difficult for millions of Americans to both provide for and care for their families, and Congress has the power to enact responsible policies that would help achieve a better balance between work and family life;
 Whereas in more than 60 percent of households with children all adults are working, women make up 40 percent of primary breadwinners in households with children, and men are increasingly more involved in raising children;
 Whereas nearly 17 percent of workers have unstable shift schedules—a disproportionate number of whom are workers of color—and roughly half of low-wage workers report very little or no control over the timing of the hours they are scheduled to work;
 Whereas 41 percent of workers who are ages 26 through 32 in hourly jobs report getting their work schedules a week or less in advance;
 Whereas ensuring that workers have flexible, predictable, and stable schedules is critical to workers’ ability to plan their lives—including arranging child care or elder care, holding down a second job, going to school, or addressing their own serious health conditions;
 Whereas more than 43,000,000 people don’t have a single paid sick day to recover from common, short-term illnesses, less than two-thirds of workers in the private sector have access to paid sick leave and only 30 percent of workers in the bottom quarter of the earnings distribution have access to paid sick leave;
 Whereas providing all workers with sick days would reduce medical costs by $1,100,000,000 and save public health programs $500,000,000 annually;
 Whereas only 13 percent of the workforce has paid family leave through an employer, less than 40 percent has personal medical leave through an employer-provided disability program, and only 5 percent of workers in the bottom quarter of the earnings distribution have access to paid family and medical leave;
 Whereas the implementation of a nationwide family leave proposal would mean economic security for working Americans and their families, improved health outcomes for families and children, increased labor force attachment for women, better bottom lines for business and a stronger national economy;
 Whereas decades of research shows that access to high-quality child care and early education experiences benefits all children, particularly low-income children;
 Whereas high-quality child care and early education can build a strong foundation for young children’s healthy development and ensure that children thrive, and quality preschool leads to a wide range of short- and long-term benefits, including better educational outcomes, higher earnings, and lower crime and delinquency rates and support for quality preschool programs could help deliver these benefits to children nationwide;
 Whereas discrimination remains an all too persistent barrier to workers’ ability to succeed and Congress has the power to level the playing field by enacting responsible policies that would strengthen protections from discrimination;
 Whereas more than 5 decades after the passage of the Equal Pay Act of 1963, women overall working full-time, year-round are paid an overall average of 79 cents for every dollar paid to White, non-Hispanic men, Asian-American women working full-time, year-round are paid 84 cents, African-American women working full-time, year-round are paid 61 cents, Native American women working full-time, year-round are paid 59 cents, and Hispanic women working full-time, year-round are paid 55 cents compared to White, non-Hispanic men;
 Whereas the wage gap costs women and mothers who are employed full-time in the United States, as a group, more than $490,000,000,000 every year and results in a loss of over $400,000 over a woman’s lifetime;
 Whereas putting the remedies for violations of the Equal Pay Act of 1963 on par with the remedies for violations of other civil rights laws and prohibiting employers from retaliating against workers for discussing their pay would help women fight back against pay discrimination;
 Whereas two-thirds of first-time mothers are working but all too often women are denied minor adjustments at work needed to continue working safely during pregnancy like carrying a water bottle, staying off high ladders, or sitting on a stool during a very long shift;
 Whereas pregnant women who have been denied accommodations have been forced off the job during pregnancy at the moment when they can least afford it—when they have a new mouth to feed;
 Whereas establishing an unmistakably clear legal right to job accommodations for pregnant workers would allow women who need accommodations to have healthy pregnancies and provide for their growing families;
 Whereas 31 States lack full nondiscrimination protections for workers based on their sexual orientation and gender identity, meaning that workers may have no recourse if they are fired based solely on sexual orientation or gender identity;
 Whereas lesbian, gay, bisexual, and transgender individuals working in States lacking full nondiscrimination protections for workers are more likely to report household incomes below $24,000 than such individuals working in States with such protections; and
 Whereas making unmistakably clear that Federal law prohibits discrimination against workers based on their sexual orientation or gender identity would help ensure that these workers’ jobs are not in jeopardy: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)workers are in need of responsible policy solutions that will help them make a better life for themselves and their families;
 (2)a working families agenda is established to— (A)boost wages by raising the minimum wage, strengthening workers’ right to organize, and protecting workers from misclassification;
 (B)achieve a better balance between work and family by providing workers with paid sick days, paid family leave, and flexible, predictable, and stable schedules while also ensuring that workers have access to high-quality early learning opportunities and affordable child care; and
 (C)level the playing field by strengthening the law guaranteeing equal pay for equal work, ensuring that pregnant workers have an unmistakably clear right to reasonable accommodations when they need them to continue working safely during pregnancy, and ensure that workers have explicit protections from discrimination based on their sexual orientation and gender identity; and
 (3)to show support for working families hearings and votes should be held on— (A)H.R. 2150, the Raise the Wage Act;
 (B)H.R. 3514, the Workplace Action for a Growing Economy Act; (C)H.R. 3427, the Payroll Fraud Prevention Act of 2015;
 (D)H.R. 3071, the Schedules that Work Act; (E)H.R. 932, the Healthy Families Act;
 (F)H.R. 1439, the Family and Medical Insurance Leave Act (FAMILY Act); (G)H.R. 2411, the Strong Start for America’s Children Act of 2015;
 (H)H.R. 2654, the Pregnant Workers Fairness Act; (I)H.R. 1619, the Paycheck Fairness Act; and
 (J)H.R. 3185, the Equality Act.  